                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    RJRN HOLDINGS, LLC,                                   Case No. 2:15-CV-1257 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     RHONDA DAVIS, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of RJRN Holdings LLC v. Davis et al., case number
               14     2:15-cv-01257-JCM-NJK.
               15            On March 1, 2017, the court granted summary judgment in favor of counter defendant RH
               16     Kids, LLC and held that the HOA foreclosures upon the instant property extinguished the deed of
               17     trust. (ECF No. 89). On April 6, 2017, the court certified its March 1, 2017, order as final and
               18     directed the clerk to enter judgment. (ECF No. 92). The clerk entered judgment, and defendants
               19     BAC Home Loans Servicing, LP; Carrington Mortgage Services, and third-party defendant
               20     Mortgage Electronic Systems, Inc. filed a notice of appeal. (ECF Nos. 93, 94).
               21            The clerk did not close the case after entering judgment. Accordingly, the court will order
               22     the clerk to correct the docket. The court issues this order as an administrative matter which has
               23     no effect on the pending appeal.
               24     …
               25     …
               26     …
               27     …
               28

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     The clerk shall close the case.
                4     DATED July 30, 2019.
                5                                       __________________________________________
                                                        UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                      -2-
